Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 

	
	

Status of Claims
Claims 1, 8, 11, 17 have been amended.
Claims 21 and 22 have been added.
Claims 1-8 and 11-22 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 101

Claim 11-16 is drawn to a method (i.e., a process) while claim(s) 1-8 and 17-22 are drawn to a vehicle with a camera and wireless transceiver and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1-8 and 11-22 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-8 and 11-22 do not describe an abstract idea (Step 2A: NO). 
As such the claims recite eligible subject matter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing et al. (2017/0076415) in view of Gold et al. (2018/0082402) and Thompson (2020/0250810).

Claim 1
Ng-Thow-Hing et al. teaches image capture from a vehicle:
a camera; a wireless transceiver; and a controller, programmed to responsive to receiving an input requesting to save a location, record a current location of the vehicle, activate the camera to capture an image, and associate the image with the location (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng-Thow-Hing teaches the above features but does not specifically teach that the image is modified for a promotion. Gold teaches:
responsive to receiving, via the wireless transceiver, a wireless transmission from an advertising business containing a promotion icon, identify a section of the image corresponding to the advertising business in the image and generate a modified image by overlaying the promotion icon at the section in on the image to highlight the advertising business, wherein the advertising business is within a transmission range of the wireless transceiver (Gold [0062][Figure 7]); See at least “For example, "Sal's & Carmine Pizza" 713 included in the listing 707 as the first item is identified in the street map 709 with a corresponding graphical icon, or identifier 715. The identifier may by the number of the business as included in the listing 707, an image of the structure in which the business is located, the trademark of the business, or any other identifier of the business.” Where the graphical icon is the overlaid promotion icon.
responsive to receiving a second wireless transmission, including a second icon, from a second advertising business within the transmission range, determine if the second advertising business is captured in the image, responsive to determining the image does not include any part of the second advertising business, generate an expanded image by expanding the modified  image and adding the second icon into the modified imagWhere the reference teaches a zooming out [expanded image] to view additional or secondary business identified near but not in view of the primary business. See at least Additionally, the secondary group of images 811 may also include a "walk to the left" icon 832 and a "walk to the right" icon 834, allowing a user to view additional correlated images to the left or right of the business identified in the listing detail page 800. For example, if a user selects "walk to the right" icon 834, the next geographic image correlated with the business [icon] would be displayed in the secondary set of images 811.
Examiner Note: While the reference teaches a user sliding a scale to expand the image, this is a mere automation of a manual activity. See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Gold, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Gold teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
generate a location report including the location and the expanded imagSee at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.” Where the second overlay is the modified image.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 2 
Ng-Thow-Hing et al. and Gold teach the above features but do not explicitly teach uploading a location report at a wireless location. Thompson teaches:
wherein the controller is further programmed to: responsive to detecting a predefined wireless connection, upload the location report to a server (Thompson [0030]).See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of uploading a report when a wireless connection detection is made, as taught by Thompson, to lessen the load on a systems network.

Claim 3
Ng-Thow-Hing et al. teaches the following:
wherein the controller is further programmed to: send the location report to a predefined email address associated with a user (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device.

Claim 4
Ng-Thow-Hing et al. teaches the following:
wherein the controller is further programmed to: transmit the location report to a mobile device associated with a user via a wireless connection  (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device. Where an email is communicated wirelessly.

Claim 5 
Ng-Thow-Hing et al. teaches an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Gold explicitly teach reporting. Thompson teaches:
wherein the controller is further programmed to: responsive to detection that the user has finished a trip, output the location report to a user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.

Claim 6 
Ng-Thow-Hing teaches the above features including an in vehicle camera but does not explicitly teach combining multiple pictures into the image. Gold teaches:
wherein the camera is surrounding view camera having multiple lenses configured to capture multiple pictures, and the controller is further programmed to: combine the multiple pictures into the image (Gold [0123]). See “the correlated images may be displayed in a dual filmstrip-type view illustrating images on either side of a street of the search location, images on the same side of the street as the search location, a montage of images representative of the search location (or the surrounding area), a panoramic view of the area surrounding the search location, etc.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of combining photos, as taught by Gold, to provide the most accurate image to a user.
	



Claim 7
Ng-Thow-Hing teaches the above features but does not specifically teach a map. Gold teaches:
wherein the controller is further programmed to: identify a plurality of businesses on the image; and associate one or more of the plurality of businesses as identified with a map covering the current location of the vehicle (Gold [0005]). See at least “a computer-readable medium having instructions stored thereon that directs a computing system to display a map and images representative of a location on that map is provided...”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., a map, as taught by Gold, to make it easier for users to be at marketed to with information advertisements.
	
Claim 8 
Ng-Thow-Hing teaches the above features but does not specifically teach overlaying an image on a map. Gold teaches:
separate an image piece containing one or more of the plurality of businesses from the image; and overlay the image piece on the map at a corresponding location of the one or more of the plurality of businesses, (Gold [0043]). See at least “by overlaying the logged locations to existing maps of streets, which provide feasible regions to verify the validity of any geographic location calculated based on interpolation, one can reduce or eliminate interpolation errors. Accordingly, using the interpolation method, perhaps as assisted by the map-overlaying method, a geographic location of any image can be calculated even when such a geographic location cannot be directly obtained using the GPS receiver 12.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of overlaying an image on a map, as taught by Gold, to make it easier for users to identify participating businesses.
wherein the location report further includes the map (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 11 
Ng-Thow-Hing et al. teaches image capture from a vehicle.
receiving, via a human-machine interface, an input of a user indicative of a request for location saving (Ng Thow Hing [0004]); See “The system enables the user to save or delete images captured by the vehicle without having to deviate his gaze from the road or using a mobile device. Instead, the user is able to save the images using a physical act, such as a facial movement, vocalization, or gesture.”
Ng-Thow-Hing teaches the above features but does not specifically teach multiple pictures or icons. Gold teaches:
loading, from a local storage, a map incorporating a current location of the vehicle; activating a surrounding view camera having multiple lenses to capture multiple pictures (Gold [0033][0024). See “for example, when the street width is sufficiently narrow or the street is relatively quiet, two cameras 10 may be mounted on the vehicle facing opposite directions so as to simultaneously take two series of images covering both sides of the street.”
combining, via a processor, the multiple pictures into an image; associating, via the processor, the image with the map  (Gold [0123]). See “the correlated images may be displayed in a dual filmstrip-type view illustrating images on either side of a street of the search location, images on the same side of the street as the search location, a montage of images representative of the search location (or the surrounding area), a panoramic view of the area surrounding the search location, etc.”
receiving, via a wireless transceiver, a first wireless transmission from an a first advertising business containing a promotion icon; identifying, via the processor, the advertising business in the image; overlaying, via the processor, the promotion icon on the map at a corresponding location of the advertising business to highlight the advertising business on a modified map; overlaying, via the processor, the promotion icon on the image to highlight the advertising business on a modified image  (Gold [0062][Figure 7]); See at least “For example, "Sal's & Carmine Pizza" 713 included in the listing 707 as the first item is identified in the street map 709 with a corresponding graphical icon, or identifier 715. The identifier may by the number of the business as included in the listing 707, an image of the structure in which the business is located, the trademark of the business, or any other identifier of the business.” Where the graphical icon is the overlaid promotion icon.
receiving, via the wireless transceiver, a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera and within a transmission range of the wireless transceiver; responsive to determining the image does not include any part of the second advertising business, expanding, via the processor, the modified image and add the second icon into an expanded image (Gold  [0067][0114]); Where the reference teaches a zooming out [expanded image] to view additional or secondary business identified near but not in view of the primary business. See at least Additionally, the secondary group of images 811 may also include a "walk to the left" icon 832 and a "walk to the right" icon 834, allowing a user to view additional correlated images to the left or right of the business identified in the listing detail page 800. For example, if a user selects "walk to the right" icon 834, the next geographic image correlated with the business [icon] would be displayed in the secondary set of images 811.
Examiner Note: While the reference teaches a user sliding a scale to expand the image, this is a mere automation of a manual activity. See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Gold, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Gold teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
generate, via the processor, a location report incorporating the modified map and the modified image  (Thompson [0029][0036]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
responsive to detecting a predefined wireless connection, uploading the location report to a cloud repository (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 12 
Ng-Thow-Hing et al. teaches the following:
sending the location report to a predefined email address associated with the user (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device.
Claim 13
Ng-Thow-Hing et al. teaches the following:
transmitting the location report to a mobile device associated with the user via a wireless connection (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device. Where an email is communicated wirelessly.

Claim 14 
Ng-Thow-Hing et al. teach an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Gold explicitly teach reporting. Thompson teaches:
responsive to detect the user has finished a trip, outputting the location report to the user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.


Claim 15
Ng-Thow-Hing teaches the above features but does not specifically teach overlaying an image on a map. Gold teaches:
identifying a plurality of businesses on the image; separating an image piece containing one or more of the plurality of businesses from the image; and overlaying the image piece on the map at a corresponding location of the one or more of the plurality of businesses  (Gold [0043]). See at least “by overlaying the logged locations to existing maps of streets, which provide feasible regions to verify the validity of any geographic location calculated based on interpolation, one can reduce or eliminate interpolation errors. Accordingly, using the interpolation method, perhaps as assisted by the map-overlaying method, a geographic location of any image can be calculated even when such a geographic location cannot be directly obtained using the GPS receiver 12.”).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of overlaying an image on a map, as taught by Gold, to make it easier for users to identify participating businesses.

Claim 16
Ng-Thow-Hing teaches the above features but does not specifically teach that the second icon is added to the expanded image. Gold teaches:
responsive to receiving a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera, overlaying the second icon on the map at a corresponding location of the second advertising business (Gold  [0067][0114]); Where the reference teaches a zooming out [expanded image] to view additional or secondary business identified near but not in view of the primary business. See at least Additionally, the secondary group of images 811 may also include a "walk to the left" icon 832 and a "walk to the right" icon 834, allowing a user to view additional correlated images to the left or right of the business identified in the listing detail page 800. For example, if a user selects "walk to the right" icon 834, the next geographic image correlated with the business [icon] would be displayed in the secondary set of images 811.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Gold, to tailor multiple ads to a user based on their exact location.

Claim 17 
Ng-Thow-Hing et al. teaches the following:
responsive to receiving user input via a human-machine interface, verify a current location of the vehicle (Ng Thow Hing [0004]); See “The system enables the user to save or delete images captured by the vehicle without having to deviate his gaze from the road or using a mobile device. Instead, the user is able to save the images using a physical act, such as a facial movement, vocalization, or gesture.” 
Ng-Thow-Hing teaches the above features but does not specifically teach that the second icon is added to the expanded image. Gold teaches:
load a map surrounding the current location, capture multiple pictures via multiple camera lenses; combine the multiple pictures into an image, identify a plurality of businesses on the image, separate an image piece containing one or more of the plurality of businesses from the image, and overlay the image piece on the map at a corresponding location of the one or more of the plurality of businesses  (Gold [0123]). See “the correlated images may be displayed in a dual filmstrip-type view illustrating images on either side of a street of the search location, images on the same side of the street as the search location, a montage of images representative of the search location (or the surrounding area), a panoramic view of the area surrounding the search location, etc.”
responsive to receiving a first wireless transmission from an a first advertising business containing a first promotion icon, identify the first advertising business in the image, overlay the first promotion icon on the image to highlight the advertising business on a modified image, overlay the first promotion icon on the map at a corresponding location of the first advertising business to highlight the second advertising business on a modified map wherein the first wireless transmission is a direct transmission between the first advertising business and the vehicle  (Gold [0043]). See at least “by overlaying the logged locations to existing maps of streets, which provide feasible regions to verify the validity of any geographic location calculated based on interpolation, one can reduce or eliminate interpolation errors. Accordingly, using the interpolation method, perhaps as assisted by the map-overlaying method, a geographic location of any image can be calculated even when such a geographic location cannot be directly obtained using the GPS receiver 12.”
responsive to receiving a second wireless transmission from a second advertising business containing a second promotion icon, verify the image does not include any part of the second advertising business, expand the modified image and add the second promotion icon to an expanded image (Gold  [0067][0114]); Where the reference teaches a zooming out [expanded image] to view additional or secondary business identified near but not in view of the primary business. See at least Additionally, the secondary group of images 811 may also include a "walk to the left" icon 832 and a "walk to the right" icon 834, allowing a user to view additional correlated images to the left or right of the business identified in the listing detail page 800. For example, if a user selects "walk to the right" icon 834, the next geographic image correlated with the business [icon] would be displayed in the secondary set of images 811.
Examiner Note: While the reference teaches a user sliding a scale to expand the image, this is a mere automation of a manual activity. See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Gold, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Gold teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
 generate a location report incorporating the modified image and the modified map (Thompson [0029][0036]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
upload the location report to a cloud repository (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 18 
Ng-Thow-Hing et al. teaches the above limitations but does not specifically teach that the second icon is added to the expanded image. Gold teaches:
overlay the second icon on the map at a corresponding location of the second advertising business (Gold  [0067][0114]); Where the reference teaches a zooming out [expanded image] to view additional or secondary business identified near but not in view of the primary business. See at least Additionally, the secondary group of images 811 may also include a "walk to the left" icon 832 and a "walk to the right" icon 834, allowing a user to view additional correlated images to the left or right of the business identified in the listing detail page 800. For example, if a user selects "walk to the right" icon 834, the next geographic image correlated with the business [icon] would be displayed in the secondary set of images 811.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Gold, to tailor multiple ads to a user based on their exact location.

Claim 19 
Ng-Thow-Hing et al. and Gold teach the above features but do not explicitly teach reporting. Thompson teaches:
transmit the location report to a mobile device associated with the user via a wireless connection  (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to lessen the load on a systems network.

Claim 20
Ng-Thow-Hing et al. teaches an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Gold explicitly teach reporting. Thompson teaches:
responsive to detect the vehicle has parked, output the location report to the user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Gold, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.

Claim 21
Ng-Thow-Hing teaches the above features but does not specifically teach that the image is modified for a promotion. Gold teaches: 
wherein the input is the wireless transmission from one of the advertising businesses (Gold [0053]). See at least “the client systems 61 communicate with the Yellow Pages system 60 via wired or wireless connections to one or more computer networks, such as the Internet 62.”


Claim 22
Ng-Thow-Hing teaches the above features but does not specifically teach that the image is modified for a promotion. Gold teaches:
wherein the input is the second wireless transmission from the second advertising business (Gold [0053]). See at least “the client systems 61 communicate with the Yellow Pages system 60 via wired or wireless connections to one or more computer networks, such as the Internet 62.”


Response to Arguments
Applicant's arguments with regard to the rejection under 35 USC 103 have been fully considered and are persuasive. 

Applicant Argues: Signorelli does not teach or suggest "responsive to determining the image does not include any part of the second advertising business" let alone "generate an expanded image by expanding the modified image and adding the second icon into the modified image" recited in claim I as currently amended.”

Examiner agrees and has cited Gold (2018/0082402) for the teaching.


Applicant Argues: Signorelli only processes items that are partially or fully captured in the image, i.e. the image is merely modified without being expanded. In contrast, claim 1 recites "identify a section of the image corresponding to the advertising business and generate a modified image by overlaying the promotion icon at the section in the image to highlight the advertising business," and "responsive to determining the image does not include any part of the second advertising business, generate an expanded image by expanding the modified image and adding the second icon into the modified image."

Examiner agrees and has cited Gold (2018/0082402) for the teaching.


Applicant Argues: Applicant respectfully submits that none of the cited references discloses the features recited in claims 21 and 22.
                                                                                                                                                                                                 Examiner agrees and has cited Gold (2018/0082402) for the teaching.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681